Citation Nr: 1217742	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  01-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 30 percent for gastroesophageal reflux disease (GERD) with a hiatal hernia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from April 1971 to January 1973 and additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied, in pertinent part, the Veteran's claim of service connection for PTSD.

In October 2003, January 2008, and in February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This matter also is on appeal of an April 2005 rating decision in which the RO granted service connection for GERD with a hiatal hernia and assigned a 30 percent rating effective April 3, 2000.  Because the initial rating assigned to the Veteran's service-connected GERD with a hiatal hernia is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2005, the Board denied the Veteran's claims.  The Veteran and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims (Court).  In December 2006, the Court granted the Joint Motion and vacated and remanded the Board's July 2005 decision.

In its January 2008 decision, the Board also granted the Veteran's claim of service connection for dysthymic disorder.  The RO implemented the Board's January 2008 decision granting service connection for dysthymic disorder in a March 2008 rating decision, assigning a 50 percent rating effective April 3, 2000.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly an issue relating to dysthymic disorder is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

This matter finally is on appeal of a July 2008 rating decision in which the RO denied the Veteran's TDIU claim.

In its February 2011 remand, the Board characterized the issues on appeal as including service connection for an acquired psychiatric disability, to include PTSD.  The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having dysthymic disorder.  As noted, service connection is in effect for dysthymic disorder evaluated as 50 percent disabling effective April 3, 2000.  As also noted, the Veteran has not appealed the disability rating or effective date assigned for his service-connected dysthymic disorder.  Thus, the claim of service connection for PTSD is as stated on the title page of this decision.

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for PTSD, entitlement to an initial rating greater than 30 percent for GERD with a hiatal hernia, and entitlement to a TDIU can be adjudicated.

The Board observes that there may be additional relevant Social Security Administration (SSA) records which have not been obtained and associated with the Veteran's claims file.  The Board acknowledges in this regard that, in September 2008, the Veteran notified VA that he had been in receipt of Supplemental Security Income (SSI) for orthopedic disabilities for 18 months although his SSI benefits had been discontinued by SSA.  In June 2011, however, the Veteran submitted signed medical records release forms for VA to release copies of his VA treatment records to SSA.  In September 2011, the RO in Denver, Colorado, notified SSA that it was referring the pending request for copies of the Veteran's VA treatment records to the RO in St. Petersburg, Florida, because that RO had jurisdiction over the Veteran's claims.  It is not clear from a review of the record why the RO in Denver, Colorado, was asked by SSA to provide copies of the Veteran's VA treatment records.  It also is not clear from a review of the record whether the RO in St. Petersburg, Florida, provided the requested records to SSA.  In any event, it appears that the Veteran has filed for SSA disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that a review of the Virtual VA database indicates that there are additional relevant VA treatment records which have not been obtained and associated with the Veteran's physical claims file.  Because this appeal is being remanded for additional development, on remand, the RO/AMC also should print out all of the Veteran's VA treatment records located in Virtual VA and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for PTSD and/or for his service-connected GERD with a hiatal hernia since his service separation.  Obtain all VA treatment records which have not been obtained already, including all VA treatment records located on the Virtual VA database.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

